FILED
                           NOT FOR PUBLICATION                              MAY 30 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-50444

              Plaintiff - Appellee,              D.C. No. 2:12-cr-00249-JFW-1

  v.
                                                 MEMORANDUM *
ALEXANDER GUERRA DE LEON,
AKA Eddy Alexander Deleon, AKA
Alexander Eddie Guerra,

              Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     John F. Walter, District Judge, Presiding

                       Argued and Submitted April 11, 2013
                              Pasadena, California

Before: RAWLINSON and BYBEE, Circuit Judges, and SIMON, District Judge.**

       Defendant Alexander Guerra De Leon (Guerra) was found illegally in the

United States after having previously been deported, and was charged with


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Michael H. Simon, District Judge for the U.S. District
Court for the District of Oregon, sitting by designation.
violating 8 U.S.C. § 1326(a). Guerra pled guilty without the benefit of a fast-track

plea agreement, and was sentenced to twenty-four months imprisonment and to

three years supervised release. Guerra has timely appealed his sentence. We

affirm the sentence of the district court.

      First, the district court did not plainly err in commenting that Guerra would

benefit from rehabilitative treatment in prison. Tapia permits the district court to

“discuss[] the opportunities for rehabilitation within prison or the benefits of

specific treatment or training programs,” and the district court’s comments did not

exceed these permissible bounds by in any way indicating that it modified its

sentence so as to provide Guerra with prison rehabilitation. Tapia v. United States,

131 S. Ct. 2382, 2392–95 (2011).

      Second, the district court did not abuse its discretion in sentencing Guerra to

a twenty-four month sentence, which falls at the low end of the applicable

Guidelines range. The district court adequately and fully considered the section

3553 factors in determining this sentence. See 18 U.S.C. § 3553(a). That this

sentence is inconsistent with the sentence of a defendant offered a fast-track plea

agreement does not create an unwarranted sentencing disparity. See United States

v. Marcial-Santiago, 447 F.3d 715, 717–18 (9th Cir. 2006) (rejecting the argument

that the defendants’ sentences were impermissibly inconsistent with the sentence of


                                             2
similarly-situated defendants who received fast-track dispositions); cf. United

States v. Treadwell, 593 F.3d 990, 1011–12 (9th Cir. 2010) (asserting that “[t]he

mere fact that Treadwell can point to a defendant convicted at a different time of a

different fraud and sentenced to a term of imprisonment shorter than Treadwell’s

does not create an ‘unwarranted’ sentencing disparity”).

      Finally, the district court did not plainly err by imposing a three-year term of

supervised release. Because the district court could have reasonably concluded

that supervised release “would provide an added measure of deterrence and

protection [of the public] based on the facts and circumstances of [Guerra’s]

particular case,” supervised release was here appropriate under the Sentencing

Guidelines. U.S.S.G. § 5D1.1, cmt. n.5.

      AFFIRMED.




                                          3